                   Case 2:20-cr-00111-JCC Document 59 Filed 01/27/21 Page 1 of 4




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0111-JCC
10                               Plaintiff,                   ORDER
11            v.

12   ISAIAH THOMAS WILLOUGHBY,

13                               Defendant.
14

15            This matter comes before the Court on Defendant’s motions to dismiss the indictment
16   (Dkt. Nos. 47, 50) and the parties’ motions for leave to file overlength briefs (Dkt. Nos. 46, 55).
17   Having considered the parties’ briefing and the relevant record, and finding oral argument
18   unnecessary, the Court hereby DENIES Defendant’s motions to dismiss and GRANTS the
19   parties’ motions for overlength briefs for the reasons explained herein.
20       I.        Motions to Dismiss Indictment
21            Defendant is charged by indictment with one count of arson in violation of 18 U.S.C.
22   §§ 844(f)(1) and 844(i). The Government alleges that Defendant
23            did maliciously damage and destroy, and attempt to damage and destroy, by
              means of fire, a building, namely, the Seattle Police Department East Precinct . . .
24
              that was used by the Seattle Police Department in interstate and foreign commerce
25            and in an activity affecting interstate and foreign commerce, and that was in
              whole or in part owned and possessed by the Seattle Police Department, an
26            institution and organization receiving Federal financial assistance.


     ORDER
     CR20-0111-JCC
     PAGE - 1
                 Case 2:20-cr-00111-JCC Document 59 Filed 01/27/21 Page 2 of 4




 1   (Dkt. No. 24 at 1–2.) Defendant moves to dismiss the indictment based on duplicity and a lack of

 2   subject matter jurisdiction. (See generally Dkt. Nos. 47, 50.)

 3          1.       Duplicity

 4          18 U.S.C. § 844(f)(1) penalizes the act or attempted act of damaging by fire a building or

 5   property owned by an organization receiving federal funding. 18 U.S.C. § 844(i) penalizes the

 6   same act when directed at a building or property used in, or affecting, interstate commerce.

 7   Defendant argues that because his indictment contains both crimes as a single count, it is

 8   impermissibly duplicitous. (Dkt. No. 50 at 2–5.) Defendant suggests that the Court either dismiss
 9   the indictment or order the Government to elect which section it will proceed to trial on. (Id. at
10   5.) But duplicitous indictments can be cured through a directed verdict or a unanimity
11   instruction. United States v. Elk-Booth, 481 Fed. Appx. 326, 327 (9th Cir. 2012) (citing United
12   States v. Ramirez-Martinez, 273 F.3d 903, 915 (9th Cir. 2001), overruled on other grounds by
13   United States v. Lopez, 484 F.3d 1186 (9th Cir. 2007)). Therefore, the Court declines
14   Defendant’s request, as the issue can be addressed at trial.
15          2.       Subject Matter Jurisdiction
16          Defendant also challenges the Government’s application of Sections 844(f)(1) and 844(i)
17   on jurisdictional grounds. (Dkt. No. 47 at 2.)
18                   a. Section 844(f)(1)

19          Defendant first argues that the Government’s application of Section 844(f)(1) runs afoul

20   of the Property Clause of the United States Constitution. (Dkt. No. 47 at 11.) More specifically,

21   Defendant alleges that, for the statute to be constitutionally valid, the federal government must

22   have “some actual and substantial property interest” in the Seattle Police Department East

23   Precinct, which it lacks. (Id. (quoting United States v. Brown, 384 F. Supp. 1151, 1157 (E.D.

24   Mich. 1974)).) But courts have consistently upheld Section 844(f)(1) convictions in comparable

25   situations. See, e.g., United States v. York, 600 F.3d 347, 354 (5th Cir. 2010); In re Grand Jury

26   Subp., 201 Fed. Appx. 430, 432 (9th Cir. 2006); United States v. Apodaca, 522 F.2d 568, 572


     ORDER
     CR20-0111-JCC
     PAGE - 2
                Case 2:20-cr-00111-JCC Document 59 Filed 01/27/21 Page 3 of 4




 1   (10th Cir. 1975). This Court sees no reason to diverge from these holdings.

 2                   b. Section 844(i)

 3            Defendant next argues that the Government’s application of Section 844(i) runs afoul of

 4   Tenth Amendment limitations, arguing that applying the section to a local police station would

 5   impair state sovereignty. (Dkt. No. 47 at 9.) But, again, courts have consistently upheld Section

 6   844(i) convictions in similar circumstances. See, e.g., Belflower v. United States, 129 F.3d 1459,

 7   1461 (11th Cir. 1997); United States v. Laton, 352 F.3d 286, 295 (6th Cir. 2003). The Court sees

 8   no reason to diverge from these holdings either.
 9            Finally, Defendant argues that Congress did not intend the provision to apply to a police
10   station because such buildings are not involved in interstate commerce. (Dkt. No. 47 at 3.) This
11   argument is belied by the legislative history of the section. See Jones v. United States, 529 U.S.
12   848, 853 n.5 (2000) (finding that Congress specifically indicated that it intended the provision to
13   apply to “schools, police stations, and places of worship”). Therefore, the Court does not find
14   Defendant’s argument persuasive.
15            Accordingly, Defendant’s motions to dismiss the indictment are DENIED. At trail, the
16   Government has the burden to prove the jurisdictional elements of Sections 844(f)(1) and 844(i),
17   i.e., that the Seattle Police receive federal funding and that the East Precinct is involved in an
18   activity affecting interstate commerce. See United States v. Gomez, 87 F.3d 1093, 1097 (9th Cir.

19   1996); United States v. McKinnon, 281 F. Supp. 2d 1146, 1148 (N.D. Cal. 2003). But for now,

20   Defendant’s arguments are premature. See United States v. Tubbs, 2007 WL 2751406, slip op. at

21   1 (W.D. Wash. 2007) (finding similar jurisdictional arguments premature).

22      II.      Motions for Overlength Briefs

23            The parties moved to file overlength briefs on Defendant’s motion to dismiss for lack of

24   subject matter jurisdiction (Dkt. Nos. 46, 55). Defendant’s counsel asserts that, to ensure

25   Defendant received effective assistance of counsel, three additional pages were necessary to fully

26   address the novel legal issues generated by the Government’s charging decision, and the


     ORDER
     CR20-0111-JCC
     PAGE - 3
                 Case 2:20-cr-00111-JCC Document 59 Filed 01/27/21 Page 4 of 4




 1   Government sought a comparable number of pages in response. (Dkt. Nos. 46 at 1, 55 at 1.) The

 2   Court finds that the parties have established good cause for exceeding the page limits otherwise

 3   imposed by Local Criminal Rule 12(c)(6). Accordingly, their motions are GRANTED.

 4      III.      Conclusion

 5             For the foregoing reasons, the Court DENIES Defendant’s motions to dismiss the

 6   indictment (Dkt. Nos. 47, 50) and GRANTS the parties’ motions to file overlength briefs (Dkt.

 7   Nos. 46, 55).

 8
 9             DATED this 27th day of January 2021.




                                                         A
10

11

12
                                                         John C. Coughenour
13                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0111-JCC
     PAGE - 4
